          Case 4:19-cr-00087-MWB Document 45 Filed 05/08/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    UNITED STATES OF AMERICA,                        No. 4:19-CR-00087

          v.                                         (Judge Brann)

    NIGEL BROADUS,

                Defendant.

                             MEMORANDUM OPINION

                                       MAY 8, 2020

         Defendant Nigel Broadus is an inmate at Columbia County Jail seeking

immediate pretrial release on bail in light of the current COVID-19 pandemic. On

April 7, 2020, Magistrate Judge William I. Arbuckle denied Broadus’s motion.1

Magistrate Judge Arbuckle found that Broadus was a danger to the community but

not a flight risk.2 Broadus objects to Magistrate Judge Arbuckle’s order on the

ground that a detention hearing (as opposed to a conditions-of-release hearing) was

improper under 18 U.S.C. § 3142(f) given the nature of the charge and the finding

that Broadus was not a flight risk.




1
     Memorandum Opinion, Doc. 35; Order, Doc. 36.
2
     Memorandum Opinion at 12, Doc. 35.
          Case 4:19-cr-00087-MWB Document 45 Filed 05/08/20 Page 2 of 5




        I review the magistrate judge’s opinion de novo.3 Pretrial release is governed

by 18 U.S.C. § 3142.4 Under that statute, the judicial officer is required to release a

defendant arrested for a federal offense on personal recognizance or an unsecured

appearance bond,5 set the least restrictive conditions necessary to ensure the

defendant’s appearance at all court proceedings,6 or, on motion of the Government

and a finding by the court of flight risk or danger to any person or the community,

order the defendant detained without bond.7 In determining whether there are

conditions of release that will reasonably assure the appearance of the person and

the safety of any other person and the community, the judicial officer must

consider the nature and circumstances of the offense charged, the weight of the

evidence against the person, the history and characteristics of the person, and the

nature and seriousness of the danger to any person or the community that would be

posed by the person’s release.8

        Contra the magistrate judge’s opinion, I conclude that the Government has

presented clear and convincing evidence that Broadus poses a substantial risk of

flight. Broadus has in the past repeatedly failed to appear when required,


3
    United States v. Delker, 757 F.2d 1390, 1395 (3d Cir. 1985); see also United States v. Evans,
    Criminal No. 17-207, 2018 WL 317958, at *1 (W.D. Pa. Jan. 8, 2018).
4
    Fed. R. Crim. P. 46(a).
5
    18 U.S.C. § 3142(b).
6
    18 U.S.C. § 3142(c).
7
    18 U.S.C. § 3142(e).
8
    18 U.S.C. § 3142(g).
                                               -2-
        Case 4:19-cr-00087-MWB Document 45 Filed 05/08/20 Page 3 of 5




necessitating the issuance of warrants. The most notable of these was when

Broadus in 2013 actually attempted to flee from law enforcement in a high-speed

car chase, in which Broadus struck a vehicle head-on and injured all three of its

occupants, and a subsequent on-foot pursuit. The nature of the charged conduct in

the indictment, well-supported by the evidence, describes a serious physical assault

on prison staff and raises further concerns about his willingness to comply with

instructions from authorities. Because of Broadus’s consistent history, he poases a

serious risk of flight, and pretrial detention is appropriate under § 3142(e).

Magistrate Judge Arbuckle’s analysis is otherwise sound, and I adopt his reasoning

on the other issues he addresses.

      Because I find that Broadus poses a flight risk, Broadus’s objection under

§ 3142(f) is moot. Under § 3142(f)(2), either the Government or the judicial officer

may move for a detention hearing in a case that involves a serious risk that the

defendant will flee. I find that the Government has established this risk here, and

therefore that detention is appropriate under § 3142(e).

      Were Broadus not a flight risk, the outcome would be less certain. Section

3142(f) permits a detention hearing to be convened to determine whether the

defendant poses a serious risk of flight or in cases involving serious crimes

enumerated therein. However, once the hearing is convened, the language of that

statute does not explicitly bar the judicial officer from considering the danger

presented by the defendant recidivating in one of those enumerated crimes even
                                         -3-
            Case 4:19-cr-00087-MWB Document 45 Filed 05/08/20 Page 4 of 5




though they are not the charges brought in the instant indictment. Other circuits

have held that the § 3142(f) conditions are prerequisites to an order of pretrial

detention on the basis of danger to the community.9 The United States Court of

Appeals for the Third Circuit in United States v. Himler10 held that § 3142

“authoriz[es] detention only upon proof of a likelihood of flight, a threatened

obstruction of justice or a danger of recidivism in one or more of the crimes

actually specified by the bail statute.”11 While this would be consistent with

interpreting the conditions in § 3142(f) to be prerequisites, Himler does not so state

directly.

          As discussed above, there was at minimum a good-faith basis for convening

a detention hearing regarding Broadus’s flight risk. And, although the charge

Broadus faces in this case is not enumerated, Magistrate Judge Arbuckle based his

finding on recidivism risks that are—namely, felon-in-possession, drug trafficking,

and violence. Whether that is sufficient or if, instead, the judicial officer must first

conclude that a § 3142(f) condition is satisfied before considering the defendant’s

danger to the community appears to be an open question in this circuit. I do not

reach this question here.




9
     See United States v. Byrd, 969 F.2d 106, 109 (5th Cir. 1992); United States v. Ploof, 851 F.2d
     7, 11 (1st Cir. 1988).
10
     797 F.2d 156 (3d Cir. 1986).
11
     Id. at 160.
                                                -4-
        Case 4:19-cr-00087-MWB Document 45 Filed 05/08/20 Page 5 of 5




      For the reasons set forth above and those contained in Magistrate Judge

Arbuckle’s opinion, I find that pretrial detention is appropriate because Broadus is

a flight risk and a danger to the community. Magistrate Judge Arbuckle’s opinion

is adopted as modified here, and Defendant Nigel Broadus’s motion for

reconsideration is denied.

      An appropriate Order follows.

                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge




                                        -5-
